                 Case: 20-01036       Doc: 26       Filed: 04/01/21   Page: 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE:                                          )       Case No. 20-11329
                                                )
CHRISTOPHER D. SOMERS,                          )       IN PROCEEDINGS UNDER CHAPTER 7
                                                )
                        Debtor                  )       Adversary Proc. No. 20-01036
                                                )
WENDY COUSER,                                   )       JUDGE SARAH A. HALL
                                                )
                        Plaintiff               )
         vs.                                    )
                                                )
CHRISTOPHER D. SOMERS,                          )
                Defendant                       )

               JOINT STATUS REPORT ABOUT THE CIVIL RIGHTS LAWSUIT

         Wendy Couser, by her counsel, and Christopher D. Somers, by his counsel, submit this

joint status report as per this Court’s July 17, 2020-Order (Doc. 21) as follows:

         1.      Wendy Couser’s claims against Christopher D. Somers remain pending in the

United States District Court for the District of Kansas (Couser v. Somers, et al., 18-cv-1221

JWB-GEB).

         2.      On February 23, 2021, Plaintiff filed a Second Amended Complaint adding one

additional party, and conforming the Complaint to prior rulings from the United States District

Court.

         3.      The parties have also entered into a discovery schedule, and written discovery has

commenced.
              Case: 20-01036      Doc: 26   Filed: 04/01/21   Page: 2 of 3




Dated: April 1, 2021


       WENDY COUSER                            CHRISTOPHER D. SOMERS


By:    /s/Mark Loevy-Reyes                     /s/ Joshua Farmer

       Mark Loevy-Reyes* - #6209841            Joshua Farmer, CA302846
       LOEVY & LOEVY                           Upright Law LLC
       311 N. Aberdeen St., 3rd Floor          1101 SW C Avenue
       Chicago, IL 60607                       Lawton, OK 73501
       Phone: 312-243-5900                     Phone: 580-248-2500
       Fax: 312-243-5902                       Fax: 580-581-1803
       mark@loevy.com                          josh@taylaw.net

       ROBERT D. GIFFORD - #17034
       Gifford Law Office, P.L.L.C.            Counsel for Debtor Christopher D. Somers
       P.O. Box 2682
       Oklahoma City, OK 73101
       (405) 778-4647 (phone)
       (877) 295-0287 (fax)
       Robert.gifford@giffordlawyer.com

       Counsel for Plaintiff Wendy Couser
       * Admitted pro hac vice
               Case: 20-01036       Doc: 26     Filed: 04/01/21     Page: 3 of 3




                                 CERTIFICATE OF SERVICE


         I, Mark Loevy-Reyes, an attorney, hereby certify that on April 1, 2021, a true and
 correct copy of the foregoing Amended Joint Status Report about the Civil Rights Lawsuit
 was served via CM/ECF or by U.S. Mail to the following:


Ginger D. Goddard, Chapter 7 Trustee
Ginger D. Goddard
224 West Gray Street, Suite 202
Norman, OK 73069
(by first class mail)

United States Trustee
United States Trustee
215 Dean A. McGee Ave., 4th Floor
Oklahoma City, OK 73102
(by first class mail)




Dated: April 1, 2021                          s/ Mark Loevy-Reyes
                                              Mark Loevy-Reyes - #6209841
                                              LOEVY & LOEVY
                                              311 N. Aberdeen St., 3rd Floor
                                              Chicago, IL 60607
                                              Phone: 312-243-5900
                                              Fax: 312-243-5902
                                              Mark@loevy.com
                                              Counsel for Plaintiff Wendy Couser
